Appeal from a judgment of the County Court, Franklin County, rendered March 3, 1975, which adjudicated the appellant a youthful offender. On the instant appeal, appellant urges that he lacked effective assistance of counsel, that he entered a plea of guilty only because his attorney promised him a sentence of probation, and that his sentence was cruel and unusual and deprived him of equal protection. We find no merit in any of these contentions. The conduct of his retained counsel cannot on the instant record possibly be characterized as "so ineffective as to make the *1065proceedings a mockery of justice” (People v Smith, 31 AD2d 847, 848), and his assertion that he received assurances from said counsel he would receive a sentence of probation does not affect the result, particularly in view of his statements on the taking of his plea which stand in absolute contradiction to this bare allegation (see People v Selikoff, 35 NY2d 227, cert den 419 US 1122). Finally, the sentence imposed was authorized by section 60.03 (subd 4, par [c]) of the Penal Law and cannot be said to have clearly exceeded the discretion of the trial court in light of appellant’s previous adjudication as a youthful offender in 1974 and his sentence to three years on probation, which also arose from a charge of burglary in the third degree (e.g. People v Dittmar, 41 AD2d 788). Judgment affirmed. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.